FILED
                             NOT FOR PUBLICATION                            AUG 18 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS ARTURO OROZCO-ALVAREZ,                      Nos. 11-72748
a.k.a. Arturo Luis Orozco, a.k.a. Luis                12-70706
Arturo Orozco,
                                                 Agency No. A091-459-978
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       In these consolidated petitions for review, Luis Arturo Orozco-Alvarez, a

native and citizen of Mexico, petitions pro se for review of an order of the Board of

Immigration Appeals (“BIA”) dismissing his appeal from a decision of an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge (“IJ”) denying his application for cancellation of removal and of

the BIA’s subsequent order denying his motion to reopen. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law and due

process claims, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004), and

review for abuse of discretion the denial of a motion to reopen, Nehad v. Mukasey,

535 F.3d 962, 966 (9th Cir. 2008). We deny in part and dismiss in part the

petitions for review.

      The BIA correctly determined that Orozco-Alvarez’s conviction under

Arizona Revised Statutes § 13-3407 is for a controlled-substance violation that

renders him removable under 8 U.S.C. § 1227(a)(2)(B) because a modified-

categorical analysis of the criminal complaint, read in conjunction with the plea

agreement, establishes that Orozco-Alvarez’s offense relates to methamphetamine.

See Mielewczyk v. Holder, 575 F.3d 992, 998 (9th Cir. 2009) (“Ariz.Rev.Stat.

§ 13-3407(A)(7) . . . relate[s] to a controlled substance.”); 21 C.F.R.

§ 1308.12(d)(2) (listing methamphetamine as a Schedule II controlled substance).

In doing so, the BIA properly relied on the judicially noticeable conviction record

evidencing Orozco-Alvarez’s plea to the facts alleged in the criminal complaint.

See Retuta v. Holder, 591 F.3d 1181, 1185 (9th Cir. 2010) (relying on a criminal

complaint and a minute order to find a controlled-substance violation for


                                           2                              11-72748, 12-70706
methamphetamine). Because Orozco-Alvarez is removable for his section 13-3407

conviction, we need not consider his arguments regarding his separate drug-

paraphernalia conviction. See Simeonov, 371 F.3d at 538.

      Orozco-Alvarez has not established that he was deprived of a full and fair

hearing, where he waived his right to retain counsel and the opportunity for a

longer adjournment to prepare his case, the record does not reveal that the

interpreter harbored a deep-seated favoritism or antagonism that made fair

judgment by the IJ impossible, any alleged interpretation errors either were

irrelevant or became irrelevant through subsequent clarification, and Orozco-

Alvarez does not claim or appear to have misunderstood the interpreter’s

translations. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 925, 926-27

(9th Cir. 2007) (“Opinions formed by the judge on the basis of facts introduced or

events occurring in the course of the current proceedings . . . do not constitute a

basis for a bias or partiality motion unless they display a deep-seated favoritism or

antagonism that would make fair judgment impossible” (citation omitted); “Where

an alien is given a full and fair opportunity to be represented by counsel, prepare an

application for . . . relief, and to present testimony and other evidence in support of

the application, he or she has been provided with due process.”); Kotasz v. INS,

31 F.3d 847, 850 n.2 (9th Cir. 1994) (“In order to make out a due process


                                           3                            11-72748, 12-70706
violation . . . , the alien must show that ‘a better translation would have made a

difference in the outcome of the hearing.’” (citation omitted)).

      The BIA did not abuse its discretion by denying Orozco-Alvarez’s motion to

reopen based on ineffective assistance of counsel on the ground that Orozco-

Alvarez failed to demonstrate prejudice from the alleged ineffective assistance,

because he did not explain what material evidence he was prevented from

introducing at his hearing. Cf. Nehad, 535 F.3d at 971 (holding that prejudice may

result when “the alien is prevented from reasonably presenting [his or] her case’”

(citation omitted) (emphasis added)).

      Orozco-Alvarez waived his contention that the agency’s removal order

violates international law. See Ghahremani v. Gonzales, 498 F.3d 993, 997

(9th Cir. 2007) (“Issues raised in a brief that are not supported by argument are

deemed abandoned.” (citation omitted)).

      We lack jurisdiction to review the BIA’s decision denying Orozco-Alvarez’s

cancellation application in the exercise of discretion, see Bermudez v. Holder,

586 F.3d 1167, 1169 (9th Cir. 2009) (per curiam), and its decision declining to

exercise its sua sponte authority to reopen, see Sharma v. Holder, 633 F.3d 865,

874 (9th Cir. 2011).




                                           4                            11-72748, 12-70706
      We deny Orozco-Alvarez’s motion to supplement the administrative record.

See 8 U.S.C. § 1252(b)(4)(A) (limiting review to “the administrative record on

which the order of removal is based”).

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                         5                          11-72748, 12-70706